Citation Nr: 1330710	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  10-22 481A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for right ear hearing loss.  

5.  Entitlement to service connection for irritable bowel syndrome.  

6.  Entitlement to an initial, compensable rating for a left 5th metatarsal base fracture.  

7.  Entitlement to an initial compensable rating for rhinosinusitis.  

8.  Entitlement to an initial rating in excess of 10 percent for vaginitis.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from October 1978 to October 1981 and from February 1984 to April 1988.  She had additional unverified service in the United States Naval Reserves.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal following a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In November 2012, the Veteran testified before a Veterans Law Judge (VLJ) during a videoconference hearing.  At the time of the hearing, the Veteran submitted additional evidence and waived initial agency of original jurisdiction (AOJ) review of that evidence.  In a July 2013 Board letter, the Veteran was notified that the VLJ who had conducted his hearing was no longer employed at the Board.  She was provided an opportunity to testify at another Board hearing.  The Veteran has failed to respond to the Board's letter; hence, the Board will proceed with consideration of the Veteran's appeal.  

Also, in the June 2007 rating decision, the AOJ determined that the Veteran was not entitled to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  The Veteran filed a notice of disagreement (NOD) with respect to that decision.  Since that time, the Veteran has been awarded a 10 percent rating for her service-connected vaginitis back to the original date of the filing of her application (VA Form 21-526) for service connection, January 27, 2006.  As such, the issue of entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities is moot and not currently in appellate status.  


REMAND

Following December 2009 and April 2010 statements of the case (SOCs), additional evidence was received by the AOJ prior to the Veteran's November 2012 Board videoconference hearing.  In particular, a November 2010 statement from a VA staff physician noted that the Veteran suffered from irritable bowel syndrome, low back pain (disability), and right ear hearing loss.  The VA staff physician opined that the disabilities were as likely as not related to the Veteran's military service.  No explanation or rationale was provided for the opinion.  Also, a March 2012 VA gynecological disability benefits questionnaire (DBQ) reflected subjective and objective findings related to the Veteran's service-connected vaginitis.  Furthermore, VA and private treatment records received since the SOCs also reflect clinical findings with respect to the Veteran's right shoulder, right hip, left foot, rhinosinusitis, and vaginitis.  Of note, an August 2009 treatment record from Shepherd Pain Clinic reflects a diagnosis of right greater trochanteric bursitis.  (The Veteran's claim for service connection for a right hip disability had been previously denied based on the lack of a current right hip disability.)  

The Board finds the November 2010 statement, March 2012 DBQ, and the additional VA and private medical records to be pertinent evidence.  A review of the Veteran's claims folders and her Virtual VA file does not reflect that the AOJ has issued a supplemental statement of the case (SSOC) reflecting consideration of the above-noted evidence.  Therefore, remand is necessary to allow the AOJ to consider the identified evidence prior to the Board's consideration of the Veteran's claims.  See 38 C.F.R. §§ 19.31(b)(1), 19.37 (2013).  

Also, with respect to the claim for service connection for right ear hearing loss, a review of the Veteran's audiological test findings from her second period of service reflect an upward shift in decibel levels (5 decibels to 10 decibels) at 3000 Hertz (Hz) and 4000 Hz based on a 1984 service entrance audiology test and a later audiology test conducted in 1988.  Audiology testing conducted in 1996, associated with the Veteran's naval reserve service, revealed 20 decibel puretone thresholds for both 3000 Hz and 4000 Hz.  Audiology testing by VA in October 2010 and February 2011 revealed puretone thresholds at 3000 Hz and 4000 Hz that met the definition for impaired hearing for VA purposes under 38 C.F.R. § 3.385 (2013).  In light of the upward shift in decibel levels during her second period of active service, plus the VA staff physician's nexus opinion relating the Veteran's right ear hearing loss to service, the Veteran should be scheduled for a VA audiology examination and the examiner requested to provide an opinion concerning the relationship, if any, between the Veteran's current right ear hearing loss and service.  

Concerning the Veteran's claims for service connection for irritable bowel syndrome and for a low back disability, the Board finds that in light of the VA staff physician's opinion in November 2010, appropriate VA examinations should be scheduled and the examiners requested to provide opinions concerning the relationship, if any, between the Veteran's irritable bowel syndrome and her low back disability and her active service.  McLendon, supra; 38 C.F.R. § 3.159(c)(4).  In so finding, the Board is mindful, with regard to requesting a VA examination, that the United States Court of Appeals for Veterans Claims (Court) has held that it is not permissible for VA to undertake additional development if the purpose of that development is to obtain evidence against an appellant's case.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  However, the Court later distinguished Mariano, holding that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009).  Here, notwithstanding the VA staff physician's opinion, which, as noted above, contained no explanation or discussion of the history of the Veteran's disabilities, the Board finds an additional opinion is required prior to arriving at any decision on the Veteran's claims.  

Also, with respect to the Veteran's claims for compensable ratings for rhinosinusitis and for left 5th metatarsal base fracture, the Veteran last underwent examination for these conditions in March 2008 (see report of March 2008 QTC examination).  She has since reported that her conditions have worsened.  Thus, in light of the Veteran's complaints and as it has been more than five years since the Veteran's disabilities were last evaluated, the Board finds the Veteran should undergo current VA examinations concerning these disabilities prior to the Board arriving at a decision on the Veteran's claims.  Likewise, it has been approximately 1 1/2 years since the Veteran's service-connected vaginitis has been evaluated.  In light of the development discussed above, a current evaluation of the service-connected disability would be helpful in evaluating the Veteran's claim.  

The AOJ should also procure the Veteran's most recent VA treatment records, which would appear to be associated with treatment at the VA Medical Center (VAMC) in Atlanta, Georgia.  The AOJ should also verify the Veteran's periods of active duty, active duty for training, and inactive duty training undertaken during her naval reserve service.  Finally, the AOJ should encourage the Veteran to submit pertinent medical records from any private treatment provider she may have seen relative to her claimed disabilities remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's periods of active duty, active duty for training, and inactive duty training during her United States Naval Reserve service.  

2.  Request that the Veteran identify any private or VA treatment she may have received for her vaginitis, left 5th metatarsal base fracture, rhinosinusitis, right ear hearing loss, low back, irritable bowel syndrome, right hip, and/or right shoulder.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment identified.  The Board is particularly interested in pertinent treatment records from the Atlanta VAMC dated from November 2012.  If any such records identified by the Veteran are not available, she should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  

3.  After completion of the above (and allowing a reasonable time to obtain any identified records), schedule the Veteran to undergo appropriate VA examinations pertaining to her low back disability, irritable bowel syndrome, and right ear hearing loss, as well examinations for her vaginitis, rhinosinusitis, and left 5th metatarsal base fracture,.  The claims file and a copy of this remand must be reviewed by the examiners in conjunction with their examinations.  Any tests and studies deemed necessary should be conducted and the clinical findings should be reported in detail.  

Low Back Disability--The examiner should elicit a detailed history from the Veteran concerning problems with her low back.  The examiner's claims file review should include, in particular, a review of the Veteran's service treatment records, a report of January 2010 QTC examination (unfavorable nexus opinion), a November 2010 statement from a VA staff physician (favorable nexus opinion), and the November 2012 Board hearing transcript.  The examiner should also review literature submitted by the Veteran concerning back disorders and vehicle operation jobs (the Veteran reportedly drove a truck during periods of her active service) located in a separate manila folder associated with the claims folders.  

Following examination of the Veteran and review of the claims folders, the examiner should offer his/her opinion as to the medical probabilities that any diagnosed low back disability had its onset during service or is otherwise related to service.  

The medical basis for any conclusion reached should be thoroughly explained.  

Irritable Bowel Syndrome--The examiner should elicit a detailed history from the Veteran concerning her gastroenterological problems.  The examiner's claims file review should include, in particular, the Veteran's service treatment records noting issues with constipation, a November 2010 statement from a VA staff physician (favorable nexus opinion), and the November 2012 Board hearing transcript.  Following examination of the Veteran and review of the claims folders, the examiner should offer his/her opinion as to the medical probabilities that any diagnosed irritable bowel syndrome had its onset during service or is otherwise related to service.  

The medical basis for any conclusion reached should be thoroughly explained.  

Right Ear Hearing Loss--The examiner (audiologist) should elicit a detailed history from the Veteran concerning her noise exposure both in service and following service.  The examiner's claims file review should include, in particular, the Veteran's service treatment records, a November 2010 statement from a VA staff physician (favorable nexus opinion), as well as VA audiology reports dated in October 2010 and February 2011 demonstrating hearing loss for VA purposes.  Following review of the claims folders and examination (to include audiological testing) of the Veteran, the examiner should opine as to the medical probabilities that any diagnosed right ear hearing loss had its onset during service or is otherwise related to service.  

The medical basis for any conclusion reached should be thoroughly explained.  

Vaginitis--The examiner should elicit a detailed history from the Veteran concerning problems and symptomatology associated with her vaginitis.  The examiner's claims folders review should include the tabbed private and VA treatment records, a report of March 2008 QTC examination, and a March 2012 VA gynecological DBQ.  The Veteran should be examined and any active symptoms of vaginitis should be reported.  

In light of the Veteran's history and review of the claims folders, the examiner should specifically comment on whether the Veteran's vaginitis symptoms require continuous treatment or whether her symptoms are not controlled by continuous treatment.   

Rhinosinusitis--The examiner should elicit a detailed history from the Veteran concerning problems and symptomatology associated with her rhinosinusitis.  The examiner's claims folders review should include the tabbed private and VA treatment records pertaining to the disability, a report of March 2008 QTC examination, the November 2012 hearing transcript, and the Veteran's statement regarding her rhinosinusitis received in February 2010.  The Veteran should be examined and any active symptoms of rhinosinusitis should be reported.  This should include whether the Veteran suffers from incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge/crusting; whether the Veteran requires prolonged antibiotic treatment; or whether the Veteran's nasal passages are blocked or contain polyps.  

Left 5th Metatarsal Base Fracture--All necessary tests, including radiographic studies, should be performed, and the results of any such tests/studies should be included in the examination report.  The examiner should review a March 2008 x-ray report of the left foot from Southeast X-Ray revealing no left foot degenerative changes; and an October 24, 2012 VA x-ray report of the left foot revealing mild degenerative joint disease in the 1st metatarsophalangeal (MTP) joint.  The examiner should comment on the medical probabilities that the degenerative changes located in the 1st metatarsophalangeal joint are related to the previous left 5th metatarsal base fracture.  

Also, the examiner should elicit a detailed history from the Veteran concerning problems and symptomatology associated with her left 5th metatarsal base fracture.  The examiner's claims folders review should include the tabbed private and VA treatment records pertaining to the disability, a report of March 2008 QTC examination, the November 2012 hearing transcript, and the Veteran's statement received in February 2010 regarding functional loss of the left foot.  

Thereafter, and following a physical examination of the Veteran's left foot, the examiner should comment as to whether there is any limitation of motion of the left foot due to the Veteran's left 5th metatarsal base fracture and any additional loss of motion of this extremity as a result of weakened movement, excess fatigability, incoordination, pain, or flare-ups.  

In addition to the above, the examiner is also requested to provide answers to the following questions:

a.)  Does the Veteran's service-connected left 5th metatarsal base fracture result in any loss of ambulatory function?  

b.)  Identify and differentiate (if possible) symptoms associated with the Veteran's service-connected left 5th metatarsal base fracture and those associated with any other identified left foot disorder on examination.   If the examiner is unable to do so, he or she should explain and state the reason(s) why.  

The medical basis for any conclusion reached should be thoroughly explained

4.  After the above-requested development has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the claims on appeal.  The AOJ's consideration should include the entire record, including all evidence received since the December 2009 and April 2010 SOCs.  If a benefit sought is denied, the Veteran and her representative must be provided an SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

